By the COURT.
The persons who signed the petition allege that they are the owners of certain lots fronting upon the work which in said petition and the diagram attached to it are sufficiently described. These lots constitute a majority of the frontage on said work. On the diagram, in some instances, the names of other persons than the petitioners are written, so as to indicate, as appellants claim, that persons other than any of the petitioners were the owners of some of said lots. But in the absence of anything appearing, beyond the fact of those names having been so written thereon, we do not think that the bare circumstance of their being there tends in any degree to disprove the positive allegations of the petition as to the ownership of said lots.
Order affirmed.